DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0318012 to Fujiyama in view of U.S. Patent Pub. No. 2017/0223912 to Gagne et al.
Regarding Claim 1, Fujiyama teaches a plant growing system (Fujiyama Fig. 1), comprising a growth medium preparation unit (Fujiyama nutritious liquid paragraph [0057], hydroponic, cooling and heating) and a plant growing unit (Fujiyama Fig. 5 and 6), wherein the plant growing unit is connected to the pipeline sub-system to receive the modified type of water through the pipeline sub-system, the plant growing unit comprising multiple growth boxes (Fujiyama Fig. 19 and 17) that are connected to the pipeline sub-system, each of the growing boxes comprising: a box body (Fujiyama Fig. 1 #2) having an interior space defined by sidewalls and a base to form a closed chamber; a lower tank (Fujiyama Fig. 6 #4) and an upper tank (Fujiyama Fig. 6 #41) received in the interior space of the box body and stacked in sequence on the base to occupy a lower part of the chamber of the box body, an upper part of the chamber being a void space (Fujiyama Fig. 6 element R), wherein the upper tank has an interior space into which the modified type of water that carries the nutrition formula is fed, such that a predetermined amount of the modified type of water is held in the interior space of the upper tank; and at least one plant plate (Fujiyama Fig. 6 #40), which is disposed on a top of the upper tank and covers at least a part of an opening formed in the top of the upper tank, wherein the at least one plant plate is formed with a least one opening (Fujiyama Fig. 13A #52) extending completely through the at least one plant plate (Fujiyama Fig. 13A and 13B #51) and adapted to hold a plant (Fujiyama Fig. 6 element P) therein such that a root of the plant is located in the interior space of the upper tank and a stem of plant is located above the at least one plant plate and in the void space of the upper part of the chamber of the box body.
Fujiyama teaches wherein the growth medium preparation unit comprises: a water supply module and a nutrition source (Fujiyama paragraph [0057]), but is silent on the claimed details of the water supply module, the nutrition module, a reactor sub-system.  However, Gagne teaches the general knowledge of one of ordinary skill in the art that it is known to provide a water supply module that comprises at least one water supply unit (Gagne Fig. 3 #90), which supplies a source of water through a pipeline sub-system; a water treatment unit (Gagne Fig. 3 #112) that is connected to the water supply module through the pipeline sub-system to receive water from the source of water, the water treatment unit comprising at least one channel in which predetermined treatment is applied to the water; a nutrition module that is connected to the pipeline sub-system and comprises at least one nutrition unit (Gagne Fig. 3 #116, #118, #117), which supplies, through a dosing system, an element in the form of one of a nano-element, a micro-element, and a macro-element (Gagne paragraph [0040] trace elements) to the water from the source of water; a reactor sub-system that is connected to the pipeline sub-system and includes a mixing unit (Gagen Fig. 3 #113, #114, #115) for mixing at least one type of gas from a gas supply source in the water supplied through the pipeline sub-system (the italics indicates functional language, applicant hasn’t positively claimed the gas or the gas supply source, Gagne is “capable of” the claimed mixing) and includes the element supplied from the nutrition module added therein; and a reactor that receives the water supplied through the pipeline sub-system to flow therethrough and is operable for selection (Fujiyama Fig. 3 #50) among a plurality of growth medium parameters applied to the water to provide a modified type of water that carries a nutrition formula according to the treatment applied to the water from the source of water and the gas and the element introduced into the water.
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fujiyama with the teachings of Gagne before the effective filing date of the claimed invention for growing marijuana at an accelerated growth rate and producing optimized yields as taught by Fujiyama.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. 
Regarding Claim 2, Fujiyama as modified teaches the box body has a front opening, a box door being openably attached to the box body to selectively close the front opening (Fujiyama Fig. 11 and 15 #21).
Regarding Claim 3, Fujiyama as modified teaches the box door comprises at least one window and the at least one window is covered by a transparent plate (Fujiyama Fig, 11 #21a).
Regarding Claim 4, Fujiyama as modified teaches the box door is openably attached to the box body by means of at least one hinge (Fujiyama Fig. 15 #21c).
Regarding Claim 5, Fujiyama as modified teaches the front opening and a door (Fujiyama Fig. 11 and 15 #21), but is silent on a frame is attached to the front opening of the box body and the box door is attached, in an openable manner, to the frame to selectively close the front opening of the box body.  However, the examiner takes official notice that door frames are old and notoriously well-known components and combination with door instillations.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Fujiyama before the effective filing date of the claimed invention to support the door structurally.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 14, Fujiyama as modified teaches the at least one plant plate comprises a single-piece plate (Fujiyama Fig. 12 #51) that completely covers the opening of the top of the upper tank.
Regarding Claim 15, Fujiyama as modified teaches the at least one plant plate comprises two plates (Fujiyama Fig. 17 and 12 #51, claim language doesn’t differentiate between the plates being in one or two boxes and does not claim direct contact between the two plates) that are arranged side on side to cover, at least partly, the opening of the top of the upper tank.
Regarding Claim 16, Fujiyama as modified teaches the upper tank includes at least one partition (Fujiyama Fig. 6 #46) mounted in the interior space thereof to divide the interior space into multiple compartments.
Regarding Claim 17, Fujiyama as modified teaches at least one light is mounted to the sidewalls of the box body (Fujiyama #3, top wall is a top “side”wall).  Alternatively, merely shifting the location of a known element performing the same intended function is merely an obvious engineering design choice [In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950)] and does not present a patentably distinct limitation over the prior art of record.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Fujiyama before the effective filing date of the claimed invention to treat different parts/surfaces of the plant.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 18, Fujiyama as modified teaches at least one fan (Fujiyama Fig. 20 #34 and #61) is mounted to the sidewalls of the box body.
Regarding Claim 19, Fujiyama as modified teaches at least one ventilation device (Fujiyama Figs. 2-5 #6) is mounted to the sidewalls of the box body.
Regarding Claim 12, Fujiyama as modified teaches the lower tank and the upper tank have a combined height and the upper part of the interior space of the closed chamber of the box body has a height that is greater than the combined height of the lower and upper tanks (Fujiyama Fig. 1, area containing plant stem and leaves is larger than area containing roots and #4 combined).
Regarding Claims 11 and 13, Fujiyama as modified teaches and upper interior space having a similar or different size then a combined upper and lower tank combination, but is silent on wherein the lower tank and the upper tank have a combined height and the upper part of the interior space of the closed chamber of the box body has a height that is identical to the combined height of the lower and upper tanks; and wherein the height of the upper part of the interior space of the closed chamber of the box body is five times of the combined height of the lower and upper tanks.  However, the modification is merely an obvious engineering design choice involving an obvious change in size [In re Rose, 220F.2d 459, 463, 105 USPQ 237, 240 (CCPA)].  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Fujiyama before the effective filing date of the claimed invention to accommodate different size and species of plants.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 21, Fujiyama as modified teaches the water treatment unit comprises multiple treatment channels through which the water from the source of water flows, wherein the water flowing through each of the treatment channels is subjected treatment of one of a magnetic field, an electric field, vibration, cavitation forming in the water, heating and cooling at separate parts of the channel, flowing through magnets, and ultrasonic wave treatment (Fujiyama heating and cooling paragraph [0057] and element #9; “one of” requires only one of the treatments to be present).
Regarding Claim 20, Fujiyama as modified teaches the dosing system additionally comprises a device for selectively supplying an additional component of at least one of amino acids, microorganisms, protective equipment to the water from the source of water (Gagne paragraphs [0040], [0046], and [0139] enzymes/bacteria are microorganisms).

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0318012 to Fujiyama in view of U.S. Patent Pub. No. 2017/0223912 to Gagne et al. as applied to claim 1 above, and further in view of U.S. Patent No. 5,341,595 to Griggs et al.
Regarding Claim 6, Fujiyama as modified teaches a window in the box, but is silent on the box body has a top that is formed with a top opening, the top opening being closed by a top transparent plate.  However, Griggs teaches the general knowledge of one of ordinary skill in the art that it is known to provide a box body top opening closed by a top transparent plate (Griggs abstract and Fig. 1B #22).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Fujiyama with the teachings of Giggs before the effective filing date of the claimed invention to let natural light through and to simulate an outdoor environment as taught by Giggs.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 7, Fujiyama as modified is silent on the top transparent plate comprises a glass plate made of a piece of highly diffuse glass including a vacuum interlayer.  However, the examiner takes official notice that glass is a known alternate transparent material commonly used for windows.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Fujiyama before the effective filing date of the claimed invention for the known insulative properties of highly diffuse vacuum interlayered glass.  The modification is merely an obvious engineering design choice involving the selection of a known material for intended use [Leshin 125 USPQ 416].  The modification is merely the substitution of one known window material for another to obtain predictable results.
Regarding Claim 8, Fujiyama as modified teaches a rubber pad is interposed between the top of the box body and the top transparent plate (Giggs #38).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Fujiyama with the teachings of Giggs before the effective filing date of the claimed invention to allow the top to open and seal as taught by Giggs. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claims 9 and 10, Fujiyama as modified is silent on a frame is mounted to the top opening of the box body to support top transparent plate on the top of the box body.  However, the examiner takes official notice that window frames are old and notoriously well-known components and combination with window instillations.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Fujiyama before the effective filing date of the claimed invention to support and structural stability.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art are teachings of the general knowledge of plant growth box cabinets and/or growth medium preparations units:
U.S. Patent No. 5,397,743; U.S. Patent Pub. No. 2018/0105475; U.S. Patent No. 9,433,160; U.S. Patent Pub. No. 2016/0212948; U.S. Patent Pub. No. 2015/0289459; U.S. Patent Pub. No. 2008/0097653; U.S. Patent No. 5,212,906; U.S. Patent No. 5,184,420; U.S. Patent No. 4,149,970.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



02 August 2022